                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       KARLA MARLENE LOPEZ,                                Case No. 18-cv-07807-LB
                                  12                     Petitioner,
Northern District of California
 United States District Court




                                                                                               ORDER FOR RESPONDENTS TO
                                  13              v.                                           RESPOND TO PETITION BUT
                                                                                               STAYING CASE UNTIL
                                  14       MATHEW WHITAKER, et al.,                            APPROPRIATIONS ARE RESTORED
                                  15                     Respondents.                          Re: ECF No. 1
                                  16

                                  17                                             INTRODUCTION

                                  18        Karla Marlene Lopez, a non-U.S. citizen, is currently in the U.S. Immigrations and Customs

                                  19   Enforcement (ICE). Ms. Lopez filed this action seeking a writ of habeas corpus. Her petition is

                                  20   now before the court for review pursuant to 28 U.S.C. § 2241 and Rule 4 of the Rules Governing

                                  21   Section 2254 and 2255 Cases in the United States District Courts.1 This order requires the

                                  22   respondents to respond to the petition.

                                  23

                                  24

                                  25

                                  26
                                       1
                                        Rule 1(b) states, “the district court may apply any or all of these rules to a habeas corpus petition” not
                                  27   brought under Section 2254 or 2255, and thus applies to this habeas petition brought under Section
                                       2241.
                                  28

                                       ORDER – No. 18-cv-07807-LB
                                   1         The parties have stipulated to stay the case until Congress has restored appropriations to the

                                   2   Department of Justice (DOJ) and the Department of Homeland Security (DHS).2 The court grants

                                   3   the parties’ request for a stay.

                                   4

                                   5                                               STATEMENT

                                   6         Ms. Lopez, age 24, has resided in the United States since she was approximately five or six

                                   7   years old.3 She received a T (trafficking) visa on July 16, 2013, that was valid until July 15, 2017.4

                                   8   She filed a request for an extension of her T visa status, which request is currently pending before

                                   9   U.S. Citizenship and Immigration Services (USCIS).5 She also intends to seek asylum,

                                  10   withholding of removal, and protection under the Convention Against Torture.6

                                  11         ICE took Ms. Lopez into custody in January 2018.7 From January 2018 to August 15, 2018,

                                  12   ICE detained Ms. Lopez at Yuba County Jail, in Marysville, California (which is within the
Northern District of California
 United States District Court




                                  13   jurisdiction of the San Francisco Immigration Court).8 On August 16, 2018, ICE transferred Ms.

                                  14   Lopez to the Northwest Detention Center in Tacoma, Washington.9 At the time of her transfer,

                                  15   Ms. Lopez was in active removal proceedings before the San Francisco Immigration Court, but

                                  16   following her transfer, that court transferred her case to the Immigration Court in Tacoma.10

                                  17

                                  18
                                  19

                                  20

                                  21   2
                                        Stipulation – ECF No. 10. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  22   3
                                           Pet. – ECF No. 1 at 4 (¶ 11).
                                  23   4
                                           Id.
                                       5
                                  24       Id.
                                       6
                                           Id.
                                  25   7
                                           Id. at 6 (¶ 21).
                                  26   8
                                           Id.
                                       9
                                  27       Id.
                                       10
                                            Id. at 6–8 (¶¶ 22–25).
                                  28

                                       ORDER – No. 18-cv-07807-LB                          2
                                   1         Ms. Lopez has been represented by pro bono counsel based in Oakland, California since

                                   2   February 2018.11 Ms. Lopez wishes for her current counsel to continue to represent her.12 Ms.

                                   3   Lopez’s pro bono counsel lacks the resources to provide representation in immigration court in

                                   4   Tacoma, however.13 Ms. Lopez has been unable to secure alternative pro bono counsel in

                                   5   Tacoma.14 Ms. Lopez and her family lack the resources to hire a private attorney.15 Additionally,

                                   6   Ms. Lopez’s family lives in the jurisdiction of ICE’s San Francisco field office and cannot afford

                                   7   to travel to Tacoma to provide evidence relevant to Ms. Lopez’s asylum application.16 Ms. Lopez

                                   8   is also unsure whether she is unable to have unmonitored calls in Tacoma with her counsel — she

                                   9   was entitled to private unmonitored phone calls and in-person attorney visits in San Francisco

                                  10   under a class-action settlement, but non-citizens detained in Tacoma do not benefit from the

                                  11   provisions of this settlement.17

                                  12
Northern District of California
 United States District Court




                                  13                                               ANALYSIS
                                  14         District courts have jurisdiction under 28 U.S.C. § 2241 to review habeas petitions by non-

                                  15   citizens challenging the lawfulness of their detention. 28 U.S.C. § 2241(c)(3); Zadvydas v. Davis,

                                  16   533 U.S. 678, 699 (2001). Courts “shall forthwith award the grant or issue an order directing the

                                  17   respondent to show cause why the writ should not be granted, unless it appears from the

                                  18   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  19

                                  20

                                  21

                                  22

                                  23
                                       11
                                            Id. at 6 (¶ 19).
                                  24   12
                                            Id. at 8 (¶ 26).
                                  25   13
                                            Id. (¶ 28).
                                       14
                                  26        See id. (¶ 29).
                                       15
                                            Id. (¶ 30).
                                  27   16
                                            Id. at 8 (¶ 30), 14 (¶ 46).
                                  28   17
                                            Id. at 8–9 (¶¶ 31–32).

                                       ORDER – No. 18-cv-07807-LB                         3
                                   1         Ms. Lopez alleges that her detention in Tacoma, Washington, interferes with her relationship

                                   2   with, and denies her access to, her counsel, in violation of the Fifth Amendment to the U.S.

                                   3   Constitution.18 Ms. Lopez further alleges that her detention in Tacoma violates her statutory

                                   4   privilege to counsel under the Immigration and Nationality Act.19 Ms. Lopez further alleges that

                                   5   ICE’s actions in transferring her to Tacoma violates ICE’s Detainee Transfer Policy and were

                                   6   arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, and thus

                                   7   violate the Administrative Procedure Act, 5 U.S.C. § 706(2).20

                                   8         “Summary dismissal is appropriate only when the allegations in the petition are vague or

                                   9   conclusory or palpably incredible, or patently frivolous or false.” Hendricks v. Vasquez, 908 F.2d

                                  10   490, 491 (9th Cir. 1990) (internal citations, quotation marks, and brackets omitted). The court

                                  11   cannot say that Ms. Lopez’s claims are vague, conclusory, palpably incredible, or patently

                                  12   frivolous, false, or without merit. The respondents must respond to Ms. Lopez’s claims.
Northern District of California
 United States District Court




                                  13

                                  14                                                  STAY
                                  15         At midnight on December 22, 2018, the continuing resolution that was funding several

                                  16   Executive-branch departments and agencies, including the DOJ and DHS (of which ICE is a

                                  17   component), expired.21 Appropriations to the DOJ and DHS have lapsed.22 The date when

                                  18   Congress will restore funding has not been established.23 The respondents request, and Ms. Lopez

                                  19   does not oppose, a stay of this case until Congress has restored appropriations to the DOJ and

                                  20   DHS.24 The court grants the respondents’ unopposed request for a stay.

                                  21

                                  22

                                  23
                                       18
                                            Id. at 9–11 (¶¶ 32–37).
                                  24   19
                                            Id. at 11–13 (¶¶ 38–43).
                                  25   20
                                            Id. at 13–14 (¶¶ 44–48).
                                  26
                                       21
                                            Stipulation – ECF No. 10 at 1 (¶ 2).
                                       22
                                            Id.
                                  27   23
                                            Id.
                                  28   24
                                            Id. at 2 (¶ 5).

                                       ORDER – No. 18-cv-07807-LB                        4
                                                                              CONCLUSION
                                   1
                                          For the foregoing reasons,
                                   2
                                              1. Ms. Lopez’s petition warrants a response.
                                   3
                                              2. The case is hereby stayed until appropriations to the DOJ and DHS have been restored.
                                   4
                                              3. Within one week after the relevant appropriations are restored, the parties must meet
                                   5
                                                 and confer on a briefing schedule and submit a stipulation requesting that the court set
                                   6
                                                 a schedule.
                                   7

                                   8
                                          IT IS SO ORDERED.
                                   9
                                          Dated: January 16, 2019
                                  10
                                                                                      ______________________________________
                                  11                                                  LAUREL BEELER
                                                                                      United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-07807-LB                      5
